Exhibit 10.3

CONSENT AND RELEASE

CONTEXT:

 

A. CSL IT Services ULC (f/k/a Canada Safeway Limited) (the “Seller”) and
Blackhawk Network (Canada) Ltd. (the “Consentor”) are parties to the Blackhawk
Network – Agreement for Services (Canada), effective as of November 1, 2011, and
Amendment No. 1 to Blackhawk Network – Agreement for Services (Canada),
effective as of March 3, 2012, (the “Agreement”).

 

B. The Consentor has been advised that, pursuant to an agreement (the “Asset
Purchase Agreement”) dated June 12, 2013 between Sobeys Inc., certain of Sobeys’
affiliates, and the Seller, the Seller has agreed to assign all of its right,
title and interest in and to the Agreement to Sobeys West Inc. (the “Buyer”),
effective upon completion of the transactions contemplated in the Asset Purchase
Agreement which occurred on November 3, 2013 (the “Closing”).

 

C. The Consentor has been advised that, pursuant to the Asset Purchase
Agreement, the Buyer has agreed that as and from the Closing it will assume
responsibility for the discharge and performance of the Seller’s obligations
under the Agreement to the extent that such obligations are to be observed,
paid, discharged or performed, as the case may be, at any time after the Closing
and which arise out of events occurring after that time.

THEREFORE:

 

1. The Consentor consents to the assignment of the Agreement to the Buyer
effective as of the Closing and, in consideration of the Buyer’s assumption of
the Seller’s obligations under the Agreement, agrees that upon the assignment
there will be a novation such that the Consentor and the Buyer will be the
parties to the Agreement, and the Seller will be released and forever discharged
from any obligations or liabilities under the Agreement arising after the date
of the assignment and for which the Buyer has assumed responsibility.

 

2. For certainty, the Buyer acknowledges that the effect of the novation
provided for in paragraph 1 above is that the Consentor will be entitled to
enforce the Agreement (to the extent that the obligations and liabilities under
it have been assumed by the Buyer) directly against the Buyer and will have a
direct right of action against the Buyer in respect of those obligations and
liabilities as if the Buyer had executed and delivered the Agreement instead of
the Seller.

 

3. This consent and release shall be governed by the laws of the Province of
Alberta.

 

4. This consent and release may be executed and delivered by the parties in one
or more counterparts, each of which will be an original, and each of which may
be delivered by facsimile, e-mail or other functionally equivalent electronic
means of transmission, and those counterparts will together constitute one and
the same instrument.



--------------------------------------------------------------------------------

Each of the parties has executed and delivered this consent, release and
novation as of the 12th day of March, 2014.

 

BLACKHAWK NETWORK (CANADA) LTD. Per:  

/s/ Steve Dekker

  Name:   Steve Dekker   Title:   Managing Director CSL IT SERVICES ULC (F/K/A
CANADA SAFEWAY LIMITED) Per:  

/s/ Robert A. Gordon

  Name:   Robert A. Gordon   Title:   Secretary SOBEYS WEST INC. Per:  

/s/ Bruce Bowman

  Name:   Bruce Bowman   Title:   Vice President, Legal

 

- 2 -